                  Case 20-10166-JTD             Doc 17       Filed 01/27/20        Page 1 of 4



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:
                                                           Chapter 11
LUCKY’S MARKET PARENT COMPANY,
LLC, et al.,1                                              Case No. 20-10166 (JTD)

                  Debtors.                                 (Joint Administration Pending)


                    NOTICE OF AGENDA OF MATTERS SCHEDULED
                  FOR HEARING ON JANUARY 28, 2020 AT 1:00 P.M. (ET)2

VOLUNTARY PETITIONS

1.       Lucky’s Market Parent Company, LLC
2.       Lucky’s Farmers Market Holding Company, LLC
3.       Lucky’s Market Operating Company, LLC
4.       LFM Stores LLC
5.       Lucky’s Farmers Market, LP
6.       Lucky’s Farmers Market Resource Center, LLC
7.       Lucky’s Market Holding Company 2, LLC
8.       Lucky’s Market GP 2, LP
9.       Lucky’s Market 2, LP
10.      Lucky’s Market of Longmont, LLC
11.      Lucky’s Farmers Market of Billings, LLC
12.      Lucky’s Farmers Market of Columbus, LLC
13.      Lucky’s Farmers Market of Rock Hill, LLC
14.      LFM Jackson, LLC
15.      Lucky’s Farmers Market of Ann Arbor, LLC
1
   The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are Lucky’s Market Parent Company, LLC (2055), Lucky’s Farmers Market Holding Company, LLC
(5480), Lucky’s Market Operating Company, LLC (7064), LFM Stores LLC (3114), Lucky’s Farmers Market, LP
(0828), Lucky’s Farmers Market Resource Center, LLC (7711), Lucky’s Market Holding Company 2, LLC (0607),
Lucky’s Market GP 2, LLC (9335), Lucky’s Market 2, LP (8384), Lucky’s Market of Longmont, LLC (9789),
Lucky’s Farmers Market of Billings, LLC (8088), Lucky’s Farmers Markets of Columbus, LLC (3379), Lucky’s
Farmers Market of Rock Hill, LLC (3386), LFM Jackson, LLC (8300), Lucky’s Farmers Market of Ann Arbor, LLC
(4067), Lucky’s Market of Gainesville, LLC (7877), Lucky’s Market of Bloomington, LLC (3944), Lucky’s Market
of Plantation, LLC (4356), Lucky’s Market of Savannah, GA, LLC (1097), Lucky’s Market of Traverse, City, LLC
(2033), Lucky’s Market of Naples, FL, LLC (8700), and Sinoc, Inc. (0723).
2
  This hearing will be held before the Honorable John T. Dorsey at the United States Bankruptcy Court for the
District of Delaware, 824 N. Market Street, 5th Floor, Courtroom No. 5, Wilmington, Delaware 19801. Parties
wishing to participate in the hearing telephonically must make arrangement through CourtCall (866-582-6878) in
advance of the hearing.



72092609.1
                   Case 20-10166-JTD     Doc 17        Filed 01/27/20   Page 2 of 4



16.      Lucky’s Market of Gainesville, LLC
17.      Lucky’s Market of Bloomington, LLC
18.      Lucky’s Market of Plantation, LLC
19.      Lucky’s Market of Savannah, GA, LLC
20.      Lucky’s Market of Traverse City, LLC
21.      Lucky’s Market of Naples, FL, LLC
22.      Sinoc, Inc.

FIRST DAY DECLARATION

23.      Declaration of Andrew T. Pillari, Chief Financial Officer of Debtors, in Support of
         Chapter 11 Petitions and First Day Pleadings [Docket No. 15; Filed: 1/27/2020]

MATTERS GOING FORWARD

24.      Motion of Debtors for Entry of an Order Directing Joint Administration of Related
         Chapter 11 Cases [Docket No. 2; Filed: 1/27/2020]

         Status:        This matter will go forward.

25.      Application of Debtors for Entry of an Order (I) Approving the Retention and
         Appointment of Omni Agent Solutions, Inc. as the Claims and Noticing Agent to the
         Debtors, Effective Nunc Pro Tunc to the Petition Date, and (II) Granting Related Relief
         [Docket No. 4; Filed: 1/27/2020]

         Status:        This matter will go forward.

26.      Motion of Debtors for Interim and Final Orders Authorizing (I) Continued Use of
         Existing Cash Management System, Including Maintenance of Existing Bank Accounts,
         Checks, and Business Forms, and (II) Continuation of Existing Deposit Practices
         [Docket No. 5; Filed: 1/27/2020]

         Status:        This matter will go forward on an interim basis.

27.      Motion of Debtors for Entry of Interim and Final Orders Authorizing Payment of (I)
         Certain Prepetition Employee Claims, Including Wages, Salaries, and Other
         Compensation, (II) Certain Employee Benefits and Confirming Right to Continue
         Employee Benefits on Postpetition Basis, (III) Reimbursement to Employees for
         Prepetition Expenses, (IV) Withholding and Payroll-Related Taxes, and (V) Prepetition
         Claims Owing to Administrators and Third-Party Providers [Docket No. 6; Filed:
         1/27/2020]

         Status:        This matter will go forward on an interim basis.

28.      Motion of Debtors for Interim and Final Authority to (I) Maintain and Administer
         Customer Programs, Promotions and practices and (II) Pay and Honor Related
         Prepetition Obligations [Docket No. 7; Filed: 1/27/2020]

                                                 2
72092609.1
                   Case 20-10166-JTD     Doc 17      Filed 01/27/20    Page 3 of 4



         Status:        This matter will go forward on an interim basis.

29.      Motion of Debtors for Order (I) Authorizing Continuation of, and Payment of Prepetition
         Obligations Incurred in the Ordinary Course of Business in Connection with, Various
         Insurance Policies, (II) Authorizing Banks to Honor and Process Checks and Electronic
         Transfer Requests Related Thereto, and (III) Preventing Insurance Companies From
         Giving Any Notice of Termination or Otherwise Modifying Any Insurance Policy
         Without Obtaining Relief From the Automatic Stay [Docket No. 8; Filed: 1/27/2020]

         Status:        This matter will go forward on an interim basis.

30.      Motion of Debtors for an Order Authorizing Payment of Prepetition Taxes and Fees
         [Docket No. 10; Filed: 1/27/2020]

         Status:        This matter will go forward on an interim basis.

31.      Motion of Debtors for Entry of Interim and Final Orders (I) Prohibiting Utility Providers
         from Altering, Refusing, or Discontinuing Service, (II) Approving the Debtors’ Proposed
         Adequate Assurance of Payment for Postpetition Services, and (III) Establishing
         Procedures for Resolving Requests for Additional Adequate Assurance of Payment
         [Docket No. 11; Filed: 1/27/2020]

         Status:        This matter will go forward on an interim basis.

32.      Motion of Debtors for Entry of Interim and Final Orders (I) Authorizing the Use of Cash
         Collateral, (II) Granting Adequate Protection, (III) Modifying the Automatic Stay, (IV)
         Setting a Final Hearing, and (V) Granting Related Relief [Docket No. 12; Filed:
         1/27/2020]

         Status:        This matter will go forward on an interim basis.

33.      Motion of Debtors for Approval of (I) Procedures for Store Closing Sales and (II)
         Assumption of the Liquidation Consulting Agreement [Docket No. 13; Filed: 1/27/2020]

         Status:        This matter will go forward on an interim basis.

34.      Debtors' Motion for Entry of Interim and Final Orders, Pursuant to Sections 105(a), 363,
         and 541 of the Bankruptcy Code, Authorizing the Payment of Prepetition Claims Arising
         Under (A) the Perishable Agricultural Commodities Act, and (B) the Packers and
         Stockyards Act [Docket No. 14; Filed: 1/27/2020]

         Status:        This matter will go forward on an interim basis.




                                                 3
72092609.1
             Case 20-10166-JTD   Doc 17    Filed 01/27/20    Page 4 of 4



Dated: January 27, 2020                   Respectfully submitted,
       Wilmington, Delaware
                                          POLSINELLI PC

                                           /s/ Christopher A. Ward
                                          Christopher A. Ward (Del. Bar No. 3877)
                                          222 Delaware Avenue, Suite 1101
                                          Wilmington, Delaware 19801
                                          Telephone: (302) 252-0920
                                          Facsimile: (302) 252-0921
                                          cward@polsinelli.com

                                          -and-

                                          Liz Boydston (Pro Hac Vice Pending)
                                          2950 N. Harwood, Suite 2100
                                          Dallas, TX 75201
                                          Telephone: (214) 661-5557
                                          lboydston@polsinelli.com

                                          Proposed Counsel to the Debtors and
                                          Debtors in Possession




                                      4
72092609.1
